               Case 20-12841-MFW                 Doc 613        Filed 01/07/21         Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)



                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 29th day of December, 2020, DRC, acting under my supervision, caused to be served
       the Notice of Termination of Challenge Period, attached hereto as Exhibit 1, to be served
       via electronic mail upon the parties as set forth on Exhibit 2; via Federal Express Priority
       Overnight delivery upon the parties as set forth on Exhibit 3; and via USPS Express Mail
       upon the parties as set forth on Exhibit 4, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 6th day of January, 2021, Brooklyn, New York.


                                                                          By___________________________
                                                                                 Sung Jae Kim
Sworn before me this
6th day of January, 2021

____________________
Notary Public
1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed claims
         and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes
         of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
Case 20-12841-MFW   Doc 613   Filed 01/07/21   Page 2 of 17
               Case 20-12841-MFW                 Doc 613        Filed 01/07/21         Page 3 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                         Case No. 20-12841 (MFW)

                                Debtors.                   (Jointly Administered)

                    NOTICE OF TERMINATION OF CHALLENGE PERIOD

       PLEASE TAKE NOTICE THAT on November 9, 2020, the Debtors filed a motion
[Docket No. 17] (the “Sale Motion”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”) seeking, among other things, entry of an order approving the sale of
substantially all of the Debtors’ assets (the “Sale”) to YF FC Acquisition, LLC (the “Buyer”),
which is an entity formed by the Debtors prepetition and postpetition lenders, subject to the
submission of higher or better offers. On December 15, 2020, the Debtors filed a notice [Docket
No. 521] cancelling the Auction (as defined in the Sale Motion) and designating the Buyer as the
Successful Bidder (as defined in the Sale Motion).

        PLEASE TAKE FURTHER NOTICE THAT the official committee of unsecured
creditors (the “Committee”) provided the Debtors and the Buyer a draft objection to the Sale.
Following discussions among the Committee, the Debtors, and the Buyer, the Committee’s
objection was resolved on the terms reflected in the Sale Order (as defined below), discussed on
the record at the hearing to consider the Sale, and summarized on the attached Schedule 1 (the
“Committee Objection Resolution”).

        PLEASE TAKE FURTHER NOTICE THAT one of the terms of the Committee
Objection Resolution relates to the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 365
and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy Rule 4001-2
(I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority Financing,
(II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection
to the Prepetition Secured Parties, and (IV) Granting Related Relief [Docket No. 231] (the “Final
DIP Order”)2 entered by the Court on December 4, 2020. Specifically, the Committee has agreed
that the deadline, which under the terms of the Final DIP Order is currently January 22, 2021 (the
“Challenge Deadline”), for any party in interest and all of their successors-in-interest and assigns,
with requisite standing and authority, who has timely filed the appropriate pleadings (including a
motion to obtain requisite standing or authority) to commence and has timely commenced an

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
    Beach, FL 33442.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the Final DIP
    Order.
             Case 20-12841-MFW           Doc 613      Filed 01/07/21      Page 4 of 17




appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,
without limitation, as required pursuant to Part VII of the Bankruptcy Rules challenging the
Prepetition Lien and Claim Matters shall expire upon the entry of the Sale Order.

       PLEASE TAKE FURTHER NOTICE THAT on December 28, 2020 the Court entered
the Order (I) Authorizing the Sale of All of the Debtors’ Assets Free and Clear of Liens, Claims,
Encumbrances, and other Interests, (II) Authorizing and Approving the Debtors’ Performance
Under the Stalking Horse Purchase Agreement, (III) Approving the Assumption and Assignment
of Certain of the Debtors’ Executory Contracts and Unexpired Leases Related Thereto and (IV)
Granting Related Relief [Docket No. 564] (the “Sale Order”).

        PLEASE TAKE FURTHER NOTICE THAT, as set forth in Paragraph 8 of the Sale
Order, objections to the expiration of the Challenge Deadline must be filed by January 12,
2021 (the “Objection Deadline”). All such objections must (a) be in writing, (b) state, with
specificity, the legal and factual bases thereof, and (c) be timely filed with the Court and served so
as to be actually received no later than the Objection Deadline by: (i) counsel for the Debtors,
Greenberg Traurig, LLP, (a) The Nemours Building, 1007 North Orange Street, Suite 1200,
Wilmington, DE 19801 (Attn: Dennis A. Meloro (melorod@gtlaw.com) and (b) 77 West Wacker
Dr., Suite 3100, Chicago, IL 60601 (Attn: Nancy A. Peterman (petermann@gtlaw.com), Eric
Howe (howee@gtlaw.com), and Nicholas E. Ballen (ballenn@gtlaw.com)); (ii) the Office of the
U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Hannah
McCollum, Esq. (hannah.mccollum@usdoj.gov); (iii) counsel for the Debtors’ prepetition and
postpetition agent and lenders and the Stalking Horse Bidder, (a) Winston & Strawn LLP, 200
Park Avenue, New York, NY 10166, Attn: Carey D. Schreiber, Esq. (cschreiber@winston.com)
and and Gregory M. Gartland, Esq. (ggartland@winston.com), and (b) Young Conaway Stargatt
& Taylor, LLP, 1000 N. King Street, Wilmington, Delaware 19801, Attn: Joseph Barry, Esq.
(jbarry@ycst.com) and Joseph M. Mulvihill, Esq. (jmulvihill@ycst.com); (iv) counsel for the DIP
Agent and Prepetition Agent, Holland & Knight LLP, 150 N. Riverside Plaza, Suite 2700,
Chicago, IL 60606, Attn: Joshua Spencer (joshua.spencer@hklaw.com), Phillip W. Nelson
(phillip.nelson@hklaw.com), and Anastasia Sotiropoulos (anastasia.sotiropoulos@hklaw.com);
(v) counsel for the Official Committee of Unsecured Creditors, Berger Singerman, LLP, 1450
Brickell Avenue, Suite 1900, Miami, FL 33131 (Attn: Brian G Rich
(brich@bergersingerman.com) and Michael Niles (mniles@bergersingerman.com)) and Pachulski
Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington, DE 19801 (Attn:
Bradford Sandler (bsandler@pszjlaw.com) and Colin Robinson (crobinson@pszjlaw.com)).

        PLEASE TAKE FURTHER NOTICE THAT the expiration of the Challenge
Deadline shall apply to any party-in-interest that does not file an objection by the Objection
Deadline. Solely as to any party-in-interest (other than the Debtors and the Committee) that files
an objection by the Objection Deadline, the Challenge Deadline is deemed extended through the
earlier of (i) the Challenge Deadline (as set forth in the Final DIP Order solely for such party filing
such objection), (ii) the date such objection is resolved amongst the DIP Agent, the DIP Lenders,
the Debtors, and the objecting party, or (iii) the date the Court acts on such objection. To the
extent any such objections are filed and not resolved among the DIP Agent, the DIP Lenders, the
Debtors, and the objecting party, if any, such parties’ rights are reserved to request a hearing on
the matter on shortened notice.
          Case 20-12841-MFW   Doc 613   Filed 01/07/21   Page 5 of 17




Dated: December 29, 2020            GREENBERG TRAURIG, LLP
                                    /s/ Dennis A. Meloro
                                    Dennis A. Meloro (DE Bar No. 4435)
                                    1007 North Orange Street, Suite 1200
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 661-7000
                                    Facsimile (302) 661-7360
                                    Email: melorod@gtlaw.com

                                    -and-

                                    Nancy A. Peterman (admitted pro hac vice)
                                    Eric Howe (admitted pro hac vice)
                                    Nicholas E. Ballen (admitted pro hac vice)
                                    77 West Wacker Dr., Suite 3100
                                    Chicago, Illinois 60601
                                    Telephone: (312) 456-8410
                                    Facsimile: (312) 456-8435
                                    Email: petermann@gtlaw.com
                                            howee@gtlaw.com
                                            ballenn@gtlaw.com

                                    Counsel for the Debtors and
                                    Debtors in Possession
Case 20-12841-MFW    Doc 613    Filed 01/07/21   Page 6 of 17




                        Schedule 1

        (Summary of Committee Objection Resolution)
            Case 20-12841-MFW          Doc 613     Filed 01/07/21     Page 7 of 17




                        Summary of Committee Objection Resolution

This document is for summary purposes only and is subject in all respects to entry of appropriate
orders by the Bankruptcy Court, including, as applicable, the Sale Order and/or an order
confirming a plan of liquidation.

   1. Committee agrees to support the sale to the Lenders/Stalking Horse Bidder pursuant to the
      Stalking Horse APA.

   2. Lenders to have an allowed prepetition deficiency claim up to $23,500,000 (the “Lender
      Deficiency Claim”), which may be reduced by the lenders in their sole discretion if they
      choose to credit bid/assume more than $75,000,000.

   3. Upon entry of the Sale Order, the Challenge Period under the Final DIP Order will expire.

   4. Without limiting the Acquired Assets in the APA, all claims, rights, credits causes of
      action, etc. set forth in section 2.1(p) of the APA, including all Avoidance Actions (as
      defined in the DIP Credit Agreement) and D&O Causes of Action (including claims against
      Rick Berks, Christy Berks Stross, Melissa Berks Muniz, Melinda Berks and their other
      family members—e.g., noncompete—other than West Central Avoidance Action (as
      defined below) subject to paragraphs 6.b.2 and 7 below) and proceeds thereof would be
      Acquired Assets.

       a. The Lenders would agree not to prosecute Avoidance Actions against trade vendors
          and lessors.

       b. See paragraph 6.b.3. below regarding cash recovery to Lenders from Avoidance
          Actions against Rick Berks, Christy Berks Stross, Melissa Berks Muniz or Melinda
          Berks (such Avoidance Actions against such individuals, the “Berks Actions”).

       c. Lenders have no obligation to prosecute any claims or assert any rights whatsoever.

   5. Lenders agree to a plan process (no extra funds or action required) subject to agreement
      that the plan will provide for treatment of remaining lender claims per the Code, releases
      and exculpation of all lender parties and their advisors and plan is consistent with the
      settlement.

   6. Funds in the Budget—GT Professional Line Item, Committee Professional Line Item and
      Wind Down Line Item—can be used for drafting, filing and implementing combined
      disclosure statement/plan, including potential funding of claims under the plan, including

       a. Payment of any priority and admin claims.

       b. Any leftover funds from such line items (“Wind Down Funds”) would go to a
          liquidating trust to fund prosecution of West Central Avoidance Action (as defined
          below) and distributions

           1. Liquidating trust to be part of the plan, to be controlled by the Committee;
         Case 20-12841-MFW          Doc 613      Filed 01/07/21     Page 8 of 17




       2. Avoidance Action against West Central Construction ($12,500,000 in past 4 years)
          (the “West Central Avoidance Action”) will be left for the liquidating trust to
          prosecute and with full authority to resolve;

       3. The holders of the Lender Deficiency Claim shall be entitled to receive from
          liquidating trust recoveries no more than the lesser of (x) their pro rata share of the
          total GUC pool or (y) 65% (such lesser amount, the “Lender Recovery
          Percentage”) of such recoveries; provided that the first $350,000 of recoveries by
          the liquidating trust plus any remaining Wind Down Funds shall be distributed to
          holders allowed GUC claims except to the holders of the Lender Deficiency Claim;
          provided further that, in addition to the prior proviso, in the event that the lenders
          receive a cash recovery on account of Berks Actions, an amount equal to the Lender
          Recovery Percentage as applied to such recovery shall first be distributed from any
          recovery on account of the West Central Avoidance Action to holders allowed GUC
          claims other than the holders of the Lender Deficiency Claim—said otherwise, if
          the lenders receive a cash recovery on account of Berks Actions, in addition to the
          300k above, the lenders subordinate the right to receive from the West Central
          Avoidance Action an amount equal to the Lender Recovery Percentage as applied
          to the cash recovery they received on account of Berks Actions to other GUCs.

7. In the event a plan is not confirmed and cases are dismissed or converted, the West Central
   Avoidance Action will automatically revert to the Lenders as an Acquired Asset with no
   obligation to any other party.

8. Nothing in here addresses TSA costs which would have to be separately addresses as is
   currently contemplated in the APA.
Case 20-12841-MFW   Doc 613   Filed 01/07/21   Page 9 of 17
                                  Case 20-12841-MFW Doc 613 Filed 01/07/21 Page 10 of 17
                                                  YouFit Health Clubs, LLC, et al.
                                                          Electronic Mail
                                                           Exhibit Pages
Page # : 1 of 4                                                                                                                               12/29/2020 02:14:56 PM
000097P001-1447S-027              000071P001-1447S-027                            000071P001-1447S-027                            000072P002-1447S-027
ASHBY & GEDDES PA                 BALLARD SPAHR LLP                               BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                LESLIE C HEILMAN;LAUREL D ROGLEN                LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR       919 N MARKET ST.,11TH FLOOR                     919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                      WILMINGTON DE 19801-3034                        WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150          HEILMANL@BALLARDSPAHR.COM                       ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-027              000094P001-1447S-027                            000095P001-1447S-027                            000073P001-1447S-027
BALLARD SPAHR LLP                 BARCLAY DAMON LLP                               BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS   KEVIN M NEWMAN                                  SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR        BARCLAY DAMON TOWER                             1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599        125 EAST JEFFERSON ST                           NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM          SYRACUSE NY 13202                               SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                  KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-027              000088P001-1447S-027                            000085P001-1447S-027                            000103P001-1447S-027
BERGER SINGERMAN LLP              BIELLI & KLAUDER LLC                            BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT
MCIHAEL J NILES, ESQ              DAVID M KLAUDER,ESQ                             SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR
313 NORTH MONROE ST.,STE 301      1204 N KING ST                                  GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING
TALLAHASSEE FL 32301              WILMINGTON DE 19801                             115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR
MNILES@BERGERSINGERMAN.COM        DKLAUDER@BK-LEGAL.COM                           FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595
                                                                                  SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV


000086P001-1447S-027              000018P001-1447S-027                            000012P002-1447S-027                            000008P001-1447S-027
COLEMAN & DEMPSEY LLP             DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE                    DELAWARE SECRETARY OF STATE
ARLENE L COLEMAN                  BANKRUPTCY DEPT                                 CHRISTINA ROJAS                                 DIV OF CORPORATIONS FRANCHISE TAX
TWO RAVINIA DRIVE STE 1250        CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL                PO BOX 898
ATLANTA GA 30346                  820 N FRENCH ST 6TH FL                          820 N FRENCH ST                                 DOVER DE 19903
ACOLEMAN@COLEMAN-DEMPSEY.COM      WILMINGTON DE 19801                             WILMINGTON DE 19801                             DOSDOC_FTAX@STATE.DE.US
                                  ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000091P001-1447S-027              000061P001-1447S-027                            000061P001-1447S-027                            000061P001-1447S-027
FERRY JOSEPH P.A.                 FROST BROWN TODD LLC                            FROST BROWN TODD LLC                            FROST BROWN TODD LLC
RICK S MILLER,ESQ                 RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
824 MARKET ST.,STE 1000           3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
P O BOX 1351                      301 EAST FOURTH ST                              301 EAST FOURTH ST                              301 EAST FOURTH ST
WILMINGTON DE 19899-1351          CINCINNATI OH 45202                             CINCINNATI OH 45202                             CINCINNATI OH 45202
RMILLER@FERRYJOSEPH.COM           RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM                            KHARDISON@FBTLAW.COM


000081P001-1447S-027              000104P001-1447S-027                            000002P001-1447S-027                            000003P001-1447S-027
GATOR FLOWER MOUND LLC            GRAY ROBINSON P.A.                              GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP
MARK SHANDLER                     STEVEN J SOLOMON,ESQ                            DENNIS A MELORO                                 NANCY A PETERMAN
7850 NW 146TH ST.,4TH FLOOR       333 S.E. 2ND AVE.,STE 3200                      1007 NORTH ORANGE STREET                        77 WEST WACKER DRIVE
MIAMI LAKES FL 33016              MIAMI FL 33131                                  SUITE 1200                                      SUITE 3100
MSHANDLER@GATORINV.COM            STEVEN.SOLOMON@GRAY-ROBINSON.COM                WILMINGTON DE 19801                             CHICAGO IL 60601
                                                                                  MELOROD@GTLAW.COM                               PETERMANN@GTLAW.COM
                                                     Case 20-12841-MFW Doc 613 Filed 01/07/21 Page 11 of 17
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 4                                                                                                                                                            12/29/2020 02:14:56 PM
000004P002-1447S-027                                 000056P001-1447S-027                                 000057P001-1447S-027                                 000105P001-1447S-027
GREENBERG TRAURIG LLP                                GREYLION                                             GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR
ERIC HOWE                                            PERELLA WEINBERG PARTNERS LP                         LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ
77 WEST WACKER DRIVE                                 ELLEN ROSENBERG                                      JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY
SUITE 3100                                           767 FIFTH AVENUE                                     200 CLARENDON STREET                                 POST OFFICE BOX 1110
CHICAGO IL 60601                                     NEW YORK NY 10153                                    BOSTON MA 02116                                      TAMPA FL 33601-1110
HOWEE@GTLAW.COM                                      ellen@greylioncapital.com                            JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG


000065P001-1447S-027                                 000065P001-1447S-027                                 000060P001-1447S-027                                 000060P001-1447S-027
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                                 HOLLAND & KNIGHT                                     HOLLAND & KNIGHT
ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI
1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS                             150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700
SUITE 1400                                           SUITE 1400                                           CHICAGO IL 60606                                     CHICAGO IL 60606
LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                                 PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM
DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-027                                 000082P001-1447S-027                                 000093P001-1447S-027                                 000093P001-1447S-027
HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC                              IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY                                             CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING
150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE                                    5628 CENTRAL AVE                                     5628 CENTRAL AVE
CHICAGO IL 60606                                     FLOWER MOUND TX 75022                                ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707
ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM                                      CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM




000084P001-1447S-027                                 000075P002-1447S-027                                 000075P002-1447S-027                                 000075P002-1447S-027
JASON BLANK                                          KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP
JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT
EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB
7450 GRIFFIN RD.,STE 230                             101 PARK AVE                                         101 PARK AVE                                         101 PARK AVE
DAVIE FL 33314                                       NEW YORK NY 10178                                    NEW YORK NY 10178                                    NEW YORK NY 10178
JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM                               MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM


000075P002-1447S-027                                 000080P001-1447S-027                                 000066P001-1447S-027                                 000066P001-1447S-027
KELLEY DRYE & WARREN LLP                             LAW OFFICES OF KENNETH L BAUM LLC                    LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ROBERT L LEHANE;MARK SCOTT                           KENNETH L BAUM.ESQ                                   ELIZABETH WELLER                                     ELIZABETH WELLER
PHILLIP A. WEINTRAUB                                 167 MAIN ST                                          2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000
101 PARK AVE                                         HACKENSACK NJ 07601                                  DALLAS TX 75207                                      DALLAS TX 75207
NEW YORK NY 10178                                    KBAUM@KENBAUMDEBTSOLUTIONS.COM                       DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM
PWEINTRAUB@KELLEYDRYE.COM


000101P001-1447S-027                                 000089P001-1447S-027                                 000069P001-1447S-027                                 000090P001-1447S-027
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC
JOHN P DILLMAN                                       ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG                                         TARA LEDAY,ESQ
P O BOX 3064                                         1001 3RD AVE WEST                                    225 W MADISON ST                                     P O BOX 1269
HOUSTON TX 77253-3064                                SUITE 240                                            PHOENIX AZ 85003                                     ROUND ROCK TX 78680
HOUSTON_BANKRUPTCY@PUBLICANS.COM                     BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM
                                                     LEGAL@TAXCOLLECTOR.COM
                                                    Case 20-12841-MFW Doc 613 Filed 01/07/21 Page 12 of 17
                                                                    YouFit Health Clubs, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 3 of 4                                                                                                                                                          12/29/2020 02:14:56 PM
000064P001-1447S-027                                000007P002-1447S-027                                000100P001-1447S-027                                 000102P001-1447S-027
MONZACK MERSKY BROWDER AND HOCHMAN PA               OFFICE OF THE US TRUSTEE                            OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP
RACHEL B MERSKY                                     HANNAH MCCOLLUM                                     DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON
1201 N ORANGE ST.,STE 400                           844 KING ST                                         DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR
WILMINGTON DE 19801                                 STE 2207                                            COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801
RMERSKY@MONLAW.COM                                  WILMINGTON DE 19801                                 651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM
                                                    HANNAH.MCCOLLUM@USDOJ.GOV                           HARRISBURG PA 17121
                                                                                                        RA-LI-UCTS-BANKRUPT@STATE.PA.US

000102P001-1447S-027                                000063P001-1447S-027                                000067P001-1447S-027                                 000067P001-1447S-027
PACHULSKI STANG ZIEHL & JONES LLP                   PERDUE BRANDON FIELDER COLLINS & MOTT LLP           RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA
BRADFORD J SANDLER;COLIN R ROBINSON                 EBONEY COBB                                         JOHN H KNIGHT;MARISA A TERRANOVA FISSEL              JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
919 N MARKET ST.,17TH FLOOR                         500 E BORDER ST.,STE 640                            ONE RODNEY SQUARE                                    ONE RODNEY SQUARE
WILMINGTON DE 19801                                 ARLINGTON TX 76010                                  920 NORTH KING ST                                    920 NORTH KING ST
CROBINSON@PSZJLAW.COM                               ECOBB@PBFCM.COM                                     WILMINGTON DE 19801                                  WILMINGTON DE 19801
                                                                                                        KNIGHT@RLF.COM                                       TERRANOVAFISSEL@RLF.COM


000099P001-1447S-027                                000099P001-1447S-027                                000099P001-1447S-027                                 000087P001-1447S-027
RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                          SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                   920 NORTH KING ST                                   920 NORTH KING ST                                    4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 WILMINGTON DE 19801                                  SCOTTSDALE AZ 85251
STEELE@RLF.COM                                      SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                       RANDY.NUSSBAUM@SACKSTIERNEY.COM




000087P001-1447S-027                                000078P001-1447S-027                                000079P001-1447S-027                                 000020P001-1447S-027
SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                       SECURITIES AND EXCHANGE COMMISSION
RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ                              SEC OF THE TREASURY OFFICE OF GEN COUNSEL
4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST                                   100 F ST NE
SCOTTSDALE AZ 85251                                 P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR                           WASHINGTON DC 20549
PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186                           SECBANKRUPTCY@SEC.GOV
                                                    MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM


000021P001-1447S-027                                000062P001-1447S-027                                000074P001-1447S-027                                 000096P001-1447S-027
SECURITIES AND EXCHANGE COMMISSION                  SIMON PROPERTY GROUP INC                            SINGER & LEVICK PC                                   SPOTTS FAIN PC
PHIL OFC BANKRUPTCY DEPT                            RONALD M TUCKER,ESQ                                 MICHELLE E SHRIRO,ESQ                                NEIL MCCULLAGH;KARL A MOSES JR
ONE PENN CTR                                        225 WEST WASHINGTON ST                              16200 ADDISON RD.,STE 140                            411 EAST FRANKLIN ST.,STE 600
1617 JFK BLVD STE 520                               INDIANAPOLIS IN 46204                               ADDISON TX 75001                                     RICHMOND VA 23219
PHILADELPHIA PA 19103                               RTUCKER@SIMON.COM                                   MSHRIRO@SINGERLEVICK.COM                             NMCCULLAGH@SPOTTSFAIN.COM
SECBANKRUPTCY@SEC.GOV


000096P001-1447S-027                                000068P001-1447S-027                                000009P001-1447S-027                                 000077P001-1447S-027
SPOTTS FAIN PC                                      STARK & STARK PC                                    US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC
NEIL MCCULLAGH;KARL A MOSES JR                      JOSEPH H LEMKIN,ESQ                                 CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON
411 EAST FRANKLIN ST.,STE 600                       P O BOX 5315                                        1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800
RICHMOND VA 23219                                   PRINCETON NJ 08543                                  WILMINGTON DE 19801                                  DALLAS TX 75231
KMOSES@SPOTTSFAIN.COM                               JLEMKIN@STARK-STARK.COM                             USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM
                                                     Case 20-12841-MFW Doc 613 Filed 01/07/21 Page 13 of 17
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                                                           12/29/2020 02:14:56 PM
000070P001-1447S-027                                 000098P001-1447S-027                                 000023P001-1447S-027                                 000022P001-1447S-027
WILES & WILES LLP                                    WINSTEAD PC                                          WINSTON & STRAWN                                     WINSTON & STRAWN LLP
VICTOR W NEWMARK,ESQ                                 JASON A ENRIGHT                                      GREGORY M GARTLAND                                   CAREY D SCHREIBER
800 KENNESAW AVE.,STE 400                            500 WINSTEAD BUILDING                                200 PARK AVENUE                                      200 PARK AVENUE
MARIETTA GA 30060-7946                               2728 N HARWIID ST                                    NEW YORK NY 10166                                    NEW YORK NY 10166
BANKRUPTCY@EVICT.NET                                 DALLAS TX 75201                                      GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM
                                                     JENRIGHT@WINSTEAD.COM


000059P001-1447S-027                                 000092P001-1447S-027                                 000058P001-1447S-027                                 000058P001-1447S-027
WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
MICHAEL T LEARY                                      KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST                                   1000 NORTH KING ST
LOS ANGELES CA 90071                                 WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM




000058P001-1447S-027                                 000058P001-1447S-027
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801
JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




                Records Printed :                    82
Case 20-12841-MFW   Doc 613   Filed 01/07/21   Page 14 of 17
                                             Case 20-12841-MFW                    Doc 613   Filed 01/07/21             Page 15 of 17
                                                                           YouFit Health Clubs, LLC, et al.
                                                                                  Federal Express
                                                                                    Exhibit Page
Page # : 1 of 1                                                                                                                                     12/29/2020 02:12:01 PM
006214P001-1447A-027                         006214S001-1447A-027                           006214S002-1447A-027                       006328P001-1447A-027
79 BISCAYNE LLC                              79 BISCAYNE LLC                                79 BISCAYNE LLC                            79 BISCAYNE PLAZA LLC
GLOBAL REALTY AND MANAGEMENT FL INC          ALAN J MARCUS REGISTERED AGENT                 GABRIEL NAVARRO                            GLOBAL REALTY
4125 NW 88TH AVE                             20803 BISCAYNE BLVD                            9155 S DADELAND BLVD                       4125 NW 88TH AVE
SUNRISE FL 33351                             AVENTURA FL 33180                              STE 1216                                   SUNRISE FL 33351
                                                                                            MIAMI FL 33156



006328S001-1447A-027                         006254P001-1447A-027                           006252P001-1447A-027                       000010P001-1447S-027
79 BISCAYNE PLAZA LLC                        CAPSTAR BANK                                   CORTLAND CAPITAL MARKET SVC LLC            DELAWARE SECRETARY OF STATE
COHEN LEGAL                                  201 4TH AVE N                                  AS COLLATERAL AGENT                        DIVISION OF CORPORATIONS
RICHARD S COHEN ESQ JASON L COHEN ESQ        STE 950                                        225 W WASHINGTON ST                        401 FEDERAL ST STE 4
811-A NORTH OLIVE AVE                        NASHVILLE TN 37219                             9TH FL                                     DOVER DE 19901
WEST PALM BEACH FL 33401                                                                    CHICAGO IL 60606



000011P001-1447S-027                         006256P002-1447A-027                           000055P001-1447S-027                       000006P001-1447S-027
DELAWARE STATE TREASURY                      DESOTO PROPERTIES LLC                          GREYLION                                   INTERNAL REVENUE SVC
BANKRUPTCY DEPT                              506 S DIXIE HIGHWAY                            PERELLA WEINBERG PARTNERS                  CENTRALIZED INSOLVENCY OPERATION
820 SILVER LAKE BLVD                         HALLANDALE FL 33009                            ATTN: GENERAL COUNSEL                      2970 MARKET ST
STE 100                                                                                     GENERAL COUNSEL                            MAIL STOP 5 Q30 133
DOVER DE 19904                                                                              767 FIFTH AVENUE                           PHILADELPHIA PA 19104-5016
                                                                                            NEW YORK NY 10153


006838S001-1447A-027                         006838S002-1447A-027                           006817P001-1447A-027                       000014P001-1447S-027
JAHCO OKLAHOMA PROPERTIES I LLC              JAHCO OKLAHOMA PROPERTIES I LLC                LAW OFFICE OF RICHARD S COHEN LLC          MICHIGAN DEPT OF TREASURY, TAX POL DIV
JAH REALTY LP                                CROWE & DUNLEVY                                811A NORTH OLIVE AVE                       LITIGATION LIAISON
JAY HENRY                                    ADAM C HALL ESQ.                               WEST PALM BEACH FL 33401                   430 WEST ALLEGAN ST
750 N ST. PAUL STREET                        324 N ROBINSON AVENUE                                                                     2ND FL AUSTIN BLDG
SUITE 900                                    SUITE 100                                                                                 LANSING MI 48922
DALLAS TX 75201                              OKLAHOMA CITY OK 73102


000019P001-1447S-027                         000016P001-1447S-027                           006255P001-1447A-027                       006818P002-1447A-027
SECURITIES AND EXCHANGE COMMISSION           SOCIAL SECURITY ADMINISTRATION                 TD EQUIPMENT FINANCE INC                   UNITED LEASING
NY REG OFFICE BANKRUPTCY DEPT                OFFICE OF THE GEN COUNSEL REGION 3             2059 SPRINGDALE RD                         WHITNEY MARTIN
BROOKFIELD PL                                300 SPRING GDN ST                              CHERRY HILL NJ 08003                       3700 MORGAN AVE
200 VESEY ST STE 400                         PHILADELPHIA PA 19123                                                                     EVANSVILLE IN 47715
NEW YORK NY 10281-1022



006818S001-1447A-027                         000015P001-1447S-027                           006816P001-1447A-027                       000083P001-1447S-027
UNITED LEASING INC                           US EPA REG 3                                   WELLS FARGO EQUIPMENT FINANCE INC          WESTWOOD PLAZA LLC
MARTHA AHLERS COO                            OFFICE OF REG COUNSEL                          1450 W FOUNTAINHEAD PKWY                   STEVEN LEONI
3700 MORGAN AVE                              1650 ARCH ST                                   TEMPE AZ 85282                             2020 WEST PENSACOLA ST.,STE 285
EVANSVILLE IN 47715                          PHILADELPHIA PA 19103                                                                     TALLAHASSEE FL 32304




          Records Printed :             24
Case 20-12841-MFW   Doc 613   Filed 01/07/21   Page 16 of 17
                                        Case 20-12841-MFW          Doc 613   Filed 01/07/21          Page 17 of 17
                                                               YouFit Health Clubs, LLC, et al.
                                                                    USPS Express Mail
                                                                        Exhibit Page
Page # : 1 of 1                                                                                                                 12/29/2020 02:12:18 PM
000017P001-1447S-027                    006253P001-1447A-027                  000013P001-1447S-027                   000005P001-1447S-027
ARIZONA ATTORNEY GENERAL'S OFFICE       FIFTH THIRD BANK                      FRANCHISE TAX BOARD                    INTERNAL REVENUE SVC
PO BOX 6123                             AS AGENT                              BANKRUPTCY SECTION MSA340              CENTRALIZED INSOLVENCY OPERATION
MD 7611                                 PO BOX 5089                           PO BOX 2952                            PO BOX 7346
PHOENIX AZ 85005                        EVANSVILLE IN 47716-                  SACRAMENTO CA 95812                    PHILADELPHIA PA 19101




006838P002-1447A-027
JAHCO OKLAHOMA PROPERTIES I LLC
JAH REALTY LP
JEFF NORMAN
PO BOX 14586
OKLAHOMA CITY OK 73113




         Records Printed :          5
